1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   WORKPLACE TECHNOLOGIES                             Case No.: 18cv1927 JM (MSB)
     RESEARCH, INC.,
11
                                       Plaintiff,       ORDER ON MOTIONS TO SEAL
12
     v.
13
     PROJECT MANAGEMENT INSTITUTE,
14
     INC.,
15                                   Defendant.
16
     PROJECT MANAGEMENT INSTITUTE,
17   INC.,
18                           Counter-Claimant,
19   v.
20   WORKPLACE TECHNOLOGIES
     RESEARCH, INC., et al.,
21
                       Counter-Defendants.
22
23
24         Presently before the court is Plaintiff Workplace Technologies Research, Inc.
25   (“WTRI”)’s (Doc. No. 125) and Defendant Project Management Institute, Inc. (“PMI”)’s
26   (Doc. Nos. 130, 133, 141, 147, 159) Motions to Seal, filed in connection with the Parties’
27   Motions for Summary Judgment (Doc. Nos. 126 and 158) and Daubert Motions (Doc.
28
                                                    1
                                                                         18cv1927 JM (MSB)
1    Nos. 128, 132, 134, 136, 137, 146). For the reasons set forth below, the Parties’ Motions
2    are DENIED WITHOUT PREJUDICE.
3                                      LEGAL STANDARD
4          “[T]he courts of this country recognize a general right to inspect and copy public
5    records and documents, including judicial records and documents.” Nixon v. Warner
6    Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
7    ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
8    Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citations
9    omitted). “The presumption of access is ‘based on the need for federal courts, although
10   independent—indeed, particularly because they are independent—to have a measure of
11   accountability and for the public to have confidence in the administration of justice.’”
12   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting
13   United States v. Amodeo (Amodeo II), 71 F.3d 1044, 1048 (2d Cir. 1995)).
14         A party seeking to seal a judicial record bears the burden of overcoming the strong
15   presumption of access. Kamakana, 447 F.3d at 1178 (citing Foltz v. State Farm Mut.
16   Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). The showing required to meet this
17   burden depends upon whether the documents to be sealed relate to a motion that is “more
18   than tangentially related to the merits of the case.” Ctr. for Auto Safety, 809 F.3d at 1101.
19   When the underlying motion is more than tangentially related to the merits, the
20   “compelling reasons” standard applies. Id. at 1097-99. When the underlying motion
21   does not surpass the tangential relevance threshold, the “good cause” standard applies.
22   Id. The decision to seal documents is “one best left to the sound discretion of the trial
23   court” upon consideration of “the relevant facts and circumstances of the particular case.”
24   Nixon, 435 U.S. at 599.
25                                           ANALYSIS
26         “Any order sealing documents should be ‘narrowly tailored’ to remove from public
27   view only the material that is protected.” Wasito v. City of San Diego, No. 19-CV-2395
28   JLS (JLB), 2019 WL 6877554, at *2 (S.D. Cal. Dec. 16, 2019) (quoting Ervine v.
                                                   2
                                                                            18cv1927 JM (MSB)
1    Warden, 214 F. Supp. 3d 917, 919 (E.D. Cal. 2016)). Here, instead of narrowly tailoring
2    their requests, the Parties have sought to seal an unjustifiably broad swath of material,
3    encompassing over seventy documents and totaling well over two thousand pages of
4    materials.
5          As just one example, WTRI seeks to seal the expert report of Dr. Ricardo Valerdi
6    (Penner Decl., Ex. 2, Doc. No. 127-1) because the report “contains a listing of WTRI’s
7    customers”—citing to ¶¶ 77-83 of Dr. Valerdi’s report. (Doc. No. 125 at 3). Even if, for
8    the sake of argument, WTRI’s stated reason was sufficient to seal this limited portion of
9    Dr. Valerdi’s report, it would not present a compelling reason why the entirety of the
10   report, including numerous pages of academic qualifications, should be sealed. See
11   Whitewater W. Indus. v. Pac. Surf Designs, Inc., No. 3:17-cv-01118-BEN-BLM, 2019
12   WL 1590470, at *2 (S.D. Cal. Apr. 12, 2019) (denying request to seal expert report in its
13   entirety as excessive).
14         This failure is repeated throughout the Parties’ Motions to Seal. For example,
15   WTRI seeks to seal an excerpt of Dr. Lia DiBello’s deposition testimony (Penner Decl.,
16   Ex. 6, Doc. No. 127-5) because portions of the testimony identify “names of WTRI’s
17   customers and distribution channels” and “pricing and revenue information for WTRI’s
18   products.” (Doc. No. 125 at 3). This does not set forth a compelling reason why the
19   entirety of this exhibit, including portions where counsel are discussing whether to break
20   for lunch, should be sealed. See In re GEICO Gen. Ins. Co., No. 19-cv-03768-HSG,
21   2021 WL 411239, at *2 (N.D. Cal. Feb. 5, 2021) (“In filing motions to seal, the burden is
22   on the parties to justify, in detail, each proposed fact that they want to seal.”) (emphasis
23   in original). Similarly, PMI requests that an excerpt of Dr. Alicia Sanchez’s deposition
24   testimony (Bakewell Decl, Ex. 10, Doc. No. 161-4 at 84-98) be sealed (Doc. No. 159 at
25
26
27
28
                                                  3
                                                                           18cv1927 JM (MSB)
1    4), but provides no compelling reason why the court should seal the entire exhibit—
2    including a discussion among counsel regarding the amount of time left on the record.1
3          The Parties have also failed to sufficiently tie their stated reasons for sealing to
4    each individual exhibit. As examples, WTRI seeks to seal Exhibits 1-7 to the Patiño
5    Declaration because they are “all expert reports” that rely on “information designated
6    confidential by WTRI or third parties” including “customer names, financial information,
7    as well as internal WTRI documents describing its technology and game design efforts.”
8    (Doc. No. 125 at 3). Similarly, PMI seeks to seal “Exhibits 10, 33, 35 and 36” to the
9    Bakewell Declaration because these exhibits include “product-specific financial
10   information, trade secret information, customer information, internal reports, and
11   confidential information regarding third-party witnesses.” (Doc. No. 159 at 4).
12         Not only are these requests not narrowly tailored, the Parties’ assertions these
13   groups of documents contain sensitive business information are “in the vein of a legal
14   conclusion and [are] not specific facts showing a compelling reason to seal.” PCT Int’l
15   Inc. v. Holland Elecs. LLC, No. CV-12-01797-PHX-JAT, 2014 WL 4722326, at *3 (D.
16   Ariz. Sep. 23, 2014). Based on the Parties’ filings, the court is left attempting to decipher
17   how the Parties’ stated rationale applies to each individual exhibit. However, it is the
18   Parties’ responsibility to provide specific facts in support of their requests to each exhibit.
19   The court declines to take on this responsibility. See Mendell v. Am. Med. Response, Inc.,
20   No. 19-CV-01227-BAS-KSC, 2021 WL 398486, at *2 (S.D. Cal. Feb. 3, 2021) (“At a
21   minimum, the party moving to seal multiple documents ‘must demonstrate specific
22   prejudice or harm flowing from the disclosure of [each] specific document.’”) (quoting
23   Al Otro Lado, Inc. v. McAleenan, No. 17-CV-02366-BAS-KSC, 2019 WL 6220898, at *3
24   (S.D. Cal. Nov. 21, 2019)).
25
26
27
     1
       The Parties are reminded that “a party must file a redacted version of any document that
28   it seeks to file under seal.” (Doc. No. 62 at 19).
                                                   4
                                                                             18cv1927 JM (MSB)
1          The court further notes the only declarations the Parties have attached in support of
2    their motions to seal are from outside counsel in this case. However, “declarations by
3    counsel who lack[] personal knowledge of or the foundation for the alleged harm from
4    disclosure . . . cannot constitute factual evidence that supports a ‘compelling reason.’”
5    Mendell, 2021 WL 398486, at *2.
6          Finally, it is clear the Parties did not meaningfully meet and confer prior to filing
7    their motions.   As the court already previously advised the Parties, once protected
8    discovery documents are made part of a dispositive motion, “‘they lose their status of
9    being raw fruits of discovery,’” and “no longer enjoy protected status ‘without some
10   overriding interests in favor of keeping the discovery documents under seal.’” Foltz v.
11   State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003). Despite this, the
12   Parties only stated rationale for sealing numerous documents is because they were
13   designated “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
14   by the other side. This is not sufficient to justify sealing. Nor is an agreement to treat
15   information designated by third parties as confidential sufficient to justify sealing. Aya
16   Healthcare Servs., Inc. v. AMN Healthcare, Inc., No. 17CV205-MMA (MDD), 2020 WL
17   1911502, at *8 (S.D. Cal. Apr. 20, 2020).
18         In light of the deficiencies identified above, the Parties’ Motions to Seal are
19   DENIED WITHOUT PREJUDICE. The Parties may re-apply for a sealing order on or
20   before July 16, 2021. Should the Parties elect to do so, they are directed to meet and
21   confer to coordinate their request and agree on the narrowest possible sealing order.
22         Any renewed motion must be made jointly by both Parties. The renewed motion
23   must include, for each item sought to be sealed, in a table format: (1) the docket number
24   of the provisionally sealed version of the document; (2) the declaration and exhibit
25   number; (3) the name of the document; (4) the specific portion(s) of the documents
26   sought to be filed under seal, identified by page and line numbers where possible; and (5)
27   the filer’s reasons for seeking sealing of the material. The reasons provided must be
28   specific and tailored to the portion(s) of the documents sought to be sealed. The Parties
                                                  5
                                                                          18cv1927 JM (MSB)
1    to this case should also file, concurrent with this renewed motion, all necessary
2    declarations establishing that the information sought to be sealed is sealable.
3          IT IS SO ORDERED.
4    DATED: July 6, 2021
5                                                  JEFFREY T. MILLER
6                                                  United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  6
                                                                            18cv1927 JM (MSB)
